03/02/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0559


                                      DA 21-0559
                                   _________________

SERGIO VALDEZ SALAS,

             Plaintiff and Appellant,

      v.                                                           ORDER

ARBY’S,

             Defendant and Appellee.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all parties of record, and to the
Honorable Brett Linneweber, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   March 2 2022